—Judgments, Supreme Court, New York County (Ira Beal, J.), rendered April 20, 1993, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the fourth degree, and upon his plea of guilty, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 3 to 6 years and 4V2 to 9 years, respectively, unanimously affirmed.
Defendant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, and find that the officer’s testimony amply supported the court’s finding that the drugs were in plain view. Concur— Lerner, P. J., Rubin, Williams, Mazzarelli and Andrias, JJ.